Per Curiam.

We adopt the findings and conclusions of the board. Dayton Bar Assn. v. Bart (1997), 80 Ohio St.3d 538, 687 N.E.2d 681, and Dayton Bar Assn. v. Seall (1998), 81 Ohio St.3d 280, 690 N.E.2d 1271, were cases involving facts similar to these. In those cases we imposed a one-year suspension with full credit for time served under the interim suspension. We adopt the board’s recommendation that we impose the same sanction in this case. Respondent is hereby suspended from the practice of law for one year with full credit for time served. Cost are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.